          Case 5:18-cv-00555-XR Document 218 Filed 05/05/20 Page 1 of 5




               I N T H E U N I T E D S T A TE S D I S T R I C T C O U R T F O R
                      THE WESTERN DISTRICT OF TEXAS
                              S A N A NT O N I O D I V I S I O N

 H O L C OM B E , et. al,                                   NO. 5:18-CV-00555-XR
                                                              (consolidated cases)
 Plaintiffs

 vs.

 U N I T E D S T A TE S O F A M E R I C A ,

 Defendant

                                 UNITED STATES’ STATUS REPORT

       Defendant United States of America, in accordance with the Court’s instructions during

the April 28 Status Conference, proposes the schedule contained in the attached proposed order,

and explains the basis for the schedule below. After a lengthy meet and confer, and several draft

proposals shared between counsel, the parties have been unable to file a proposed schedule

jointly. Accordingly, the United States submits its proposed order.

                                          STATEMENT

       During the April 28 Conference, the Court expressed a desire to stay depositions of

damages experts, and medical providers whose testimony is relevant to damages, during the time

the Court rules on motions for summary judgment. The Court also expressed a desire to hold the

trial of this consolidated, multi-Plaintiff litigation in April 2021, if necessary. The attached

schedule endeavors to satisfy both desires while acknowledging the substantial amount of

damages discovery remaining in this case.

       The United States’ proposed deadline to file dispositive motions is Friday September 4,

2020. Then, in the event they remain necessary, damages depositions may recommence on



                                                  1
          Case 5:18-cv-00555-XR Document 218 Filed 05/05/20 Page 2 of 5




November 2, 2020. This timing takes into account the need to take depositions of the 29

treatment providers identified by Plaintiffs, the 20 damages experts who authored 146 expert

reports, mental and physical Fed. R. Civ. P. 35 examinations of injured Plaintiffs, the United

States’ damages expert reports, deposition of the United States’ damages experts, and

depositions of certain of the more than 900 treatment providers Plaintiffs have identified as

potential trial witnesses, but not included in Plaintiffs’ list of 29 providers, to be identified by the

United States. Indeed, completing this discovery prior to an April trial date will be a challenge.

For that reason, although the United States understands that the Court has commitments in May

and in the Summer of 2021, a late Summer or September trial date may best accommodate the

vast amount of damages discovery remaining in this litigation while also providing the Court the

requisite time to adjudicate dispositive motions on liability to determine whether such expensive

and burdensome discovery is warranted.

        Plaintiffs propose an earlier summary-judgment deadline and recommencement of

damages depositions as a means to address this scheduling issue. An earlier summary-judgment

deadline is not workable. As the United States explained during the hearing, it needs to take

depositions of third-party witnesses before its expert reports are due. For that reason, the Court

agreed that the reports would be due approximately two and a half months after the hearing.

And, the government will need to depose Plaintiffs’ liability experts prior to moving for

summary judgment. Because Plaintiffs’ liability expert rebuttal reports will not be due until

fifteen days thereafter (July 30), having a summary-judgment deadline in the middle of August is

simply not enough time to take expert depositions and obtain transcripts from those depositions.

        Additionally, Plaintiffs’ proposal to recommence damages depositions at an earlier date

eviscerates any time the Court may have to review summary-judgment motions before the




                                                   2
          Case 5:18-cv-00555-XR Document 218 Filed 05/05/20 Page 3 of 5




beginning of potentially unnecessary depositions of medical and mental health providers.

Moreover, the stay of damages depositions does not mean the parties will cease moving this case

forward. The United States submits that the stay of damages depositions should be used as a

time for scheduling provider depositions, and ensuring that complete medical and mental health

records have been provided for each Plaintiff. Plaintiffs have taken the position that the United

States must subpoena any medical records for Plaintiffs relating to preexisting medical or mental

health conditions, resulting in delays in getting records. In addition. Plaintiffs appear to have not

provided all records relating to their injuries from the church shooting. Indeed, during the status

conference with the Court, counsel for the United States provided an example of a large stack of

mental health records, that had not been received at the time, relating to what is believed to be

treatment received by certain Plaintiffs after the shooting. Any stay in depositions will be used

to ensure the parties have produced responsive material.

       Finally, Plaintiffs’ latest proposed schedule, as sent to the United States last evening,

contains several provisions that Plaintiffs did not bring up, and were not discussed, during the

parties meet and confer the following Friday. Certain matters, such as the need to video record

Fed. R. Civ. P. 35 examinations, are matters that need to be further discussed by the parties.

Other provisions in Plaintiffs’ schedule simply do not make sense. Plaintiffs have a deadline for

Daubert motions for damages experts on the same date as the deadline for liability experts. The

Daubert motions for damages experts should logically be after those expert depositions are

taken, which will not be until months after liability expert depositions are taken. Therefore, even

if the Court adopts Plaintiffs’ dates, additional matters not relevant to dates and not discussed by

the parties should not be included in any scheduling order.




                                                  3
         Case 5:18-cv-00555-XR Document 218 Filed 05/05/20 Page 4 of 5




                                       CONCLUSION

       Accordingly, the United States respectfully requests the Court adopt the attached

proposed scheduling order.

Dated: May 5, 2020                          JOSEPH H. HUNT
                                            Assistant Attorney General
                                            Civil Division
                                            JOHN F. BASH
                                            United States Attorney
                                            Western District of Texas
                                            JOHN F. PANISZCZYN
                                            Assistant United States Attorney
                                            State Bar. No. 15443855
                                            JAMES G. TOUHEY, JR.
                                            Director, Torts Branch
                                            Civil Division
                                            STEPHEN E. HANDLER
                                            Senior Trial Counsel, Torts Branch
                                            Civil Division

                                     By:    /s/ Austin L. Furman
                                            PAUL DAVID STERN
                                            AUSTIN L. FURMAN
                                            Trial Attorneys, Torts Branch
                                            Civil Division
                                            Counsel for the United States of America




                                               4
         Case 5:18-cv-00555-XR Document 218 Filed 05/05/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on May 5, 2020, I electronically filed the foregoing with the clerk of court

by using the CM/ECF system, and that counsel of record have received notice and been served

through that system.



                                                     /s/ Austin L. Furman
                                                     AUSTIN L. FURMAN
                                                     Trial Attorney, Torts Branch




                                                 5
